  Case 20-30706           Doc 47          Filed 09/03/20 Entered 09/03/20 14:45:22               Desc Main
                                           Document Page 1 of 24

    FILED & JUDGMENT ENTERED
           Steven T. Salata


             September 3 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                                   _____________________________
                                                                                            J. Craig Whitley
                                                                                     United States Bankruptcy Judge


                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

  IN RE:                                                    )    Bankruptcy Case No. 20-30706
                                                            )    Chapter 7
  PERFECT FIT INDUSTRIES, LLC,                              )
                                                            )
                                          Debtor.           )

   ORDER GRANTING TRUSTEE’S MOTION FOR AUTHORITY TO SELL INVENTORY,
   TRADEMARKS AND CERTAIN PERSONAL PROPERTY FREE AND CLEAR OF LIENS,
   CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS PURSUANT TO 11 U.S.C. § 363

        THIS MATTER came on before the undersigned United States Bankruptcy Judge for the United States

Bankruptcy Court for the Western District of North Carolina on August 31, 2020, on the Motion by the

Trustee for authority to sell inventory, trademarks and certain personal property free and clear of liens, claims,

encumbrances, and other interests pursuant to 11 U.S.C. § 363 (“Sale Motion”) and the Objection filed by

Serta, Inc. to same. Appearances were made at the hearing by John W. Taylor, attorney for the Trustee,

Stacey C. Cordes and Beth E. Rogers, attorneys for Serta, Inc. (“Serta”), R. Keith Johnson, attorney for

Regal West Corporation and Jeffrey Chubak, attorney for R&M Group, LLC (“R&M Group”).

        Based upon the Court’s review of the pleadings, the record in this case, and the representations

made by the Parties in open court, the Court finds and concludes that the Trustee’s Motion should be granted

as set forth below:

                                          JURISDICTION AND NOTICE

        1.        John W. Taylor is the duly appointed and acting Chapter 7 Trustee in the above

referenced bankruptcy case of Perfect Fit Industries, LLC that was filed on July 24, 2020.

        2.        The Trustee brings the Motion pursuant to Sections 105 and 363 of the Bankruptcy Code
  Case 20-30706          Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22                   Desc Main
                                      Document Page 2 of 24


and Bankruptcy Rules 6004 and 9014. The Trustee has given all parties in interest due and proper notice

of the Motion and the hearing thereon.

        3.       The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334(b). The Motion

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (M), (N) and (O).

        4.       The Bankruptcy Estate is the owner of certain inventory, trademarks and certain personal

property as defined in the Motion (“Personal Property”). The Bankruptcy Estate is not the owner of the

Serta Trademarks (as defined in the Serta Objection) and the term “Personal Property” as used herein

does not include the Serta Trademarks or its rights therein.

        5.       The Debtor scheduled inventory with a cost basis of $8,752,069.08 consisting of

consumer warming and non-warming products including blankets, bedding and sofa covers. The Debtor

scheduled the estimated liquidation value to be $800,000.00.

        6.       The vast majority of the inventory being sold is in the possession of Regal West

Corporation (“Regal West”) located in its fulfillment center/warehouse located in Anaheim, California.

Regal West has asserted a warehouseman’s lien under California law in the current amount of

$739,296.86, with an additional amount of $86,226.51 coming due on August 31, 2020. The Trustee

believes that the storage fees of Regal West will continue to accrue at the rate of approximately

$86,000.00 per month thereafter.

        7.       The remaining inventory being sold is in the possession of SV Logistics in Compton,

California in two shipping containers on which it has asserted a statutory carrier lien in the amount of

$16,189.36 under California law.

        8.       The lien asserted by SV Logistics is subject to a bone fide dispute by the Trustee and the

inventory held by it is being sold free and clear of SV logistics lien, with the lien attaching to the sale

proceeds. The Trustee will bring an adversary proceeding to determine the nature and extent of the lien

asserted by SV Logistics.

        9.       The Bankruptcy Estate is also the owner of a small amount of inventory in the possession

of The Pillow Company located in Dalton, Georgia (“Pillow Company Inventory”). The Trustee is not
  Case 20-30706         Doc 47       Filed 09/03/20 Entered 09/03/20 14:45:22                 Desc Main
                                      Document Page 3 of 24


seeking to sell the Pillow Company Inventory in this Motion.

        10.      The Debtor was the exclusive licensee of Serta branded warming products and furniture

covers in the United States, Canada, and Mexico pursuant to a license agreement between the Debtor and

Serta (“License Agreement”). Serta sent the Debtor a notice of termination of the License Agreement on

June 15, 2020.

        11.      A significant portion of the inventory is branded with the trademark of Serta pursuant to

the Licensing Agreement.

        12.      Serta filed an Objection to the Sale Motion, inter alia, on the basis that the License

Agreement was terminated pre-petition and, therefore, not property of the estate and the Bankruptcy

Estate has no right to sell the Serta Trademarked Inventory, without Serta’s permission.

        13.      The Trustee filed his Response to Serta’s Objection to the Sale Motion, inter alia, on the

basis that the Serta branded inventory is property of the Bankruptcy Estate and that it has the right to sell

the Serta branded inventory under the terms of the License Agreement and the Bankruptcy Code.

        14.      The Trustee received offers from two potential buyers for two separate parts of the

Personal Property, each potential buyer offering to buy one of the separate parts.

        15.      The Trustee is seeking to sell both parts in conjunction with each other as the combined

sale price is necessary to satisfy the warehouseman’s lien asserted by Regal West.

        16.      The first part of the Personal Property consists of (1) non-Serta warming and non-

warming inventory and Serta branded furniture covers, (2) Debtor trademarks, (3) the Perfectfitliving.com

website, and (4) the code to the Debtor’s cloud based ERP system (“Part One of Personal Property”). The

inventory and trademarks included in Part One of Personal Property are listed on Exhibit A attached to

the Motion.

        17.      The second part of the Personal Property consists of the Serta branded warming and non-

warming inventory listed on Exhibit B attached to the Motion (“Part Two of Personal Property”).

        18.      The Trustee received an offer from Royal Heritage Home, LLC (“Royal Heritage”) to

purchase Part One of the Personal Property for the sum of $515,000.00 (“Royal Heritage Offer”).
  Case 20-30706          Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22                  Desc Main
                                      Document Page 4 of 24


        19.      The Trustee received an offer from R&M Group, LLC (“R&M Group”) to purchase Part

Two of the Personal Property for the sum of $496,937.00 on the terms set forth in the Letter of Intent

attached to the Sale Motion as Exhibit C (“R&M Group Offer”).

        20.      The R&M Group Offer was modified pursuant to an Asset Purchase Agreement between

Serta and R&M (the “R&M APA”), a copy of which is attached hereto as Exhibit A, as well as additional

agreements made by the Trustee with respect to same as reflected in the below decretals (the “R&M

Group Modified Offer”). The modifications by the R & M APA do not alter or effect the Bankruptcy

Estates’ rights or obligations under the R & M Group Offer.

        21.      Subject to the approval of the Court, the Trustee accepted the Royal Heritage Offer and

the R&M Modified Group Offer, subject to the approval of both offers in conjunction with one another.

        22.      The sale of the Personal Property will be pursuant to the R & M APA as to the Part Two

of Personal Property and free and clear of all liens, claims, encumbrances, and other interests, including

but not limited to, the liens, claims and interests of Regal West, SV Logistics and Serta, with same

attaching to the proceeds of the sale..

        23.       The sales shall be AS IS, WHERE IS, AND WITHOUT WARRANTY. The Trustee

will provide to the buyer a Non-Warranty Trustee’s Bill of Sale at closing. Additionally, each lienholder

will cancel any lien on the public record against the Personal Property within ten (10) days of notification,

orally or in writing, by the Trustee that the Personal Property closing has occurred. To the extent it

applies to charges arising before the sale of the Personal Property the lien of Regal West against the

Personal Property will be automatically terminated upon Trustee’s payment to Regal West of the initial

disbursement set forth in section 7 of the Order, below. With respect to inventory in Part One of the

Personal Property, Regal West will retain lien rights for storage and charges for services that occur after

Closing. With respect to inventory in the Part Two Personal Property, Regal West will retain lien rights

for storage and charges for services that occur after Closing, to the extent same are not paid by the Trustee

as set forth below in the Order.

        24.      In the opinion of the Trustee, the sale of the Personal Property as set forth herein is in the
  Case 20-30706          Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22                   Desc Main
                                      Document Page 5 of 24


best interest of the Bankruptcy Estate and its creditors.

        25.      Some of the inventory in Part One of the Personal Property is Eddie Bauer branded

inventory pursuant to a license agreement between the Debtor and Eddie Bauer Licensing Services, LLC

(“Eddie Bauer”), however, the Trustee was informed that Royal Heritage has a license agreement with

Eddie Bauer under which the inventory will be sold. Eddie Bauer was given proper notice of the Motion

and hearing thereon and no objection to the sale was made by it.

        26.      Other than the liens, claims and interests asserted by Regal West, SV Logistics and

Serta, no other liens, claims or interests are known to the Trustee.

        27.      The Trustee further requested that Regal West and SV Logistics be required to release the

inventory to the buyers upon notice from the Trustee that the sale has closed and that such turnover of the

inventory be conducted as expeditiously as possible to minimize any additional storage fees to the

Bankruptcy Estate.

        28.      Except with respect to Serta’s interest in Part Two of the Personal Property, pursuant to

Section 363(f) of the Bankruptcy Code, to the extent that an interest by a third party exists, with respect to

each such interest asserted on the Personal Property: (1) applicable non-bankruptcy law permits sale of

the Personal Property free and clear of such interests; (2) such party consents to the sale; (3) such interest

is a lien and the price at which such property is to be sold is greater than the aggregate value of all liens

on the Personal Property; (4) such interest is in bona fide dispute; or (5) such party could be compelled, in

a legal or equitable proceeding, to accept a money satisfaction of such interest.

        29.      The Trustee reserved all rights, claims and defenses with respect to all claims asserted

against the Debtor, and all liens, security interests and other interests in the Part One of Personal Property.

        30.      Based on the foregoing, the Court approves the sale of the Personal Property under

Section 363(b)(1), (f), (h) and (m) of the Bankruptcy Code and pursuant to the R&M APA.

        THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Trustee’s

Motion is GRANTED, and it is further ORDERED that:

        1.       Part One of the Personal Property is property of the Bankruptcy Estate and the Court
  Case 20-30706         Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22                  Desc Main
                                     Document Page 6 of 24


approves and confirms the sale of Part One of the Personal Property, free and clear of liens, claims,

encumbrances, and other interests, including, but not limited to, of Regal West, SV Logistics and Serta.

To the extent it applies to charges arising before the sale of the Personal Property the lien of Regal West

against the Personal Property will be automatically terminated upon Trustee’s payment to Regal West of

the initial disbursement set forth in section 7 of the Order, below. With respect to inventory in Part One

of the Personal Property, Regal West will retain lien rights for storage and charges for services that occur

after Closing. With respect to inventory in the Part Two Personal Property, Regal West will retain lien

rights for storage and charges for services that occur after Closing, to the extent same are not paid by the

Trustee as set forth below in the Order;

        2.      The Court also approves and confirms the sale of Part Two of the Personal Property,

subject to and as set forth in the R&M APA, and as further modified by the provisions with respect

thereto in this Order, but otherwise free and clear of liens, claims, encumbrances and other interests,

including, but not limited to Regal West, SV Logistics and Serta.

        3.      Royal Heritage shall pay the sum of $515,000.00 to the Trustee in readily available funds

upon entry of this Order;

        4.      R&M Group shall pay the sum of $496,937.00 to the Trustee in readily available funds

upon entry of this Order;

        5.      Upon notice by the Trustee that the sale has closed, Regal West and SV Logistics shall

turnover Part One of the Personal Property to Royal Heritage and Part Two of the Personal Property to

R&M Group and such turnover of the inventory be conducted as expeditiously as possible to minimize

any additional storage fees to the Bankruptcy Estate associated with Part Two of the Personal Property;

        6.      R&M Group shall use its best efforts to remove Part Two of the Personal Property from

the Regal West warehouse facility as expeditiously as possible after closing to minimize any additional

storage fees to the Bankruptcy Estate associated with Part Two of the Personal Property;

        7.      Upon closing, the Trustee shall be authorized to make an initial disbursement of

$835,523.37 to Regal West;
  Case 20-30706          Doc 47        Filed 09/03/20 Entered 09/03/20 14:45:22              Desc Main
                                        Document Page 7 of 24


        8.       Upon closing, the Trustee shall be authorized to disburse the sum on $10,000.00 to Serta;

        9.       The Bankruptcy Estate shall be responsible for additional storage charges of Regal West

associated with Part Two of the Personal Property, for the period up to and including thirty working days

after the entry of this Order;

        10.      Upon the completion of the removal of Part Two of the Personal Property, Regal West

shall notify the Trustee of the additional storage charges associated with Part Two of the Personal

Property for the period up to and including thirty working days after the entry of this Order. Upon receipt

of notice from Regal West, the Bankruptcy Estate shall pay to Regal West the additional storage charges

associated with Part Two of the Personal Property for the period of up to and including thirty working

days after entry of this Order;

        11.      R&M Group shall be responsible for the payment of the moving charges except that the

Bankruptcy Estate will be responsible for one-half of the charges for putting the inventory on pallets and

shrink wrapping associated with Part Two of the Personal Property;

        12.      Upon the completion of the removal of Part Two of the Personal Property, Regal West

shall notify the Trustee the removal charges associated with Part Two of the Personal Property;

        13.      The Bankruptcy Estate shall initially pay Regal West the full amount due for putting the

inventory on pallets and shrink wrapping associated with Part Two of the Personal Property (including

R&M Group’s half);

        14.      Upon payment by the Bankruptcy Estate of the charges associated with putting the

inventory on pallets and shrink wrapping Part Two of the Personal Property to Regal West, R&M Group

shall pay to the Trustee in readily available funds an amount equal to one half of the charges associated

with putting the inventory on pallets and shrink wrapping Part Two of the Personal Property paid by the

Bankruptcy Estate to Regal West;

        15.    The Bankruptcy Estate shall not be responsible for any charges associated with Part One of

the Personal Property after closing.

        16.      Liens, claims, encumbrances and other interests, if any, shall attach to the proceeds of the
  Case 20-30706          Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22                   Desc Main
                                      Document Page 8 of 24


sale in accordance with the Bankruptcy Code and other applicable laws, and that any lienholder remove

its lien from the public record within ten (10) days of notification of the closing by the Trustee;

        17.      The Trustee is authorized to execute any instrument or document necessary or

appropriate to consummate the sale of the Personal Property as set forth above;

        18.      The Trustee, the buyer, and all other parties have acted in good faith and are entitled to

the protection of Section 363(m) of the Bankruptcy Code;

        19.      Pursuant to Bankruptcy Rule 6004(h), the parties are not stayed for any period of time

after the entry of this Order from consummating any and all transactions contemplated by the Trustee’s

Motion, including, without limitation, the closing of the proposed sale of the Personal Property;

        20.      All rights, claims and defenses with respect to all claims asserted against the Debtor, and

all liens, security interests and other interests in the Personal Property are reserved to the Trustee;

        21.      The Court retains jurisdiction over this matter and the parties in interest to determine or

resolve any disputes between them over the provisions herein and to otherwise enforce this Order.




 This Order has been signed electronically.                      United States Bankruptcy Court
 The judge’s signature and court’s seal
 appear at the top of the Order.
Case 20-30706       Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22               Desc Main
                                 Document Page 9 of 24



                            ASSET PURCHASE AGREEMENT
          THIS ASSET PURCHASE AGREEMENT, dated as of September 2, 2020 (the
 “Execution Date ”), is entered into between R&M GROUP, LLC(“ Buyer ”) and Serta, Inc.
 (“Serta”), with respect to the sale of the Warming Inventory (as defined below), which is
 branded with certain trademarks of Serta, by the bankruptcy estate of Perfect Fit Industries,
 LLC (“PFI” or “Seller”), in that certain bankruptcy case styled as In re: Perfect Fit
 Industries, LLC, Case No. 20-30706, United States Bankruptcy Court, Western District
 North Carolina, Charlotte Division (the “Bankruptcy Case”). Buyer and Serta are referred
 to in this Agreement collectively as the “Parties.”
        WHEREAS, Buyer wishes to purchase from Seller, and Seller desires to sell to
 Buyer, the Serta branded warming products listed on Exhibit A (the “Warming Inventory”),
 attached hereto and incorporated herein by this reference, some or all of which is presently
 located at the fulfillment center/warehouse of Regal West Corporation (“Regal West”)
 located in Anaheim, California (the “Regal Warehouse”);
       WHEREAS, Seller filed a voluntary petition under Chapter 7 of the United States
 Bankruptcy Code (“Bankruptcy Code”) on July 24, 2020 in the above-referenced
 Bankruptcy Case;
         WHEREAS, the Trustee filed a Motion for Authority to Sell Inventory, Trademarks
 and Certain Personal Property Free and Clear of Liens, Claims, Encumbrances, and Other
 Interests Pursuant to § 363 (the “Sale Motion”) in the Bankruptcy Case, including the
 Warming Inventory;

         WHEREAS, the Warming Inventory is branded with trademarks owned by Serta;

         WHEREAS, Serta filed an Objection to the Sale Motion on the basis, inter alia,
 that Seller does not have the right to sell the Warming Inventory to third parties without
 Serta’s permission based on its License Agreement with Debtor and its rights in its
 trademarks;

         WHEREAS, the Parties desire to resolve the Sale Motion and Serta’s Objection
 thereto as set forth herein; and

         NOW, THEREFORE, in consideration of the respective representations,
 warranties, covenants and agreements set forth below, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties
 hereto agree as follows:
         1.      Agreements to Purchase and Sell. Subject to Bankruptcy Court Approval
 (as defined below) and except as otherwise set forth in this Agreement, at the closing Seller
 shall sell, transfer, convey, assign and deliver to Buyer, and Buyer shall purchase and
 accept from Seller, free and clear from any liens, claims and encumbrances pursuant to
 section 363(f) of the Bankruptcy Code, with all valid liens, claims and interests to attach
 to the proceeds of sale, all right, title and interest of Seller in and to the Warming Inventory.

                                                                                                1
Case 20-30706      Doc 47     Filed 09/03/20 Entered 09/03/20 14:45:22            Desc Main
                               Document Page 10 of 24



         2.     Purchase Price.   In consideration of the sale by Seller to Buyer of the
 Warming Inventory, Buyer agrees to pay to Seller at Closing the sum of $496,937.00 for
 purchase of the Warming Inventory in US Dollars in cash or certified funds (the “Purchase
 Price”).
          3.      No Assumed Liabilities. On the Closing Date, Buyer shall not assume any
 liabilities of Seller except as otherwise stated herein.
        4.         Closing
        5.      Closing Date. On the terms and subject to the conditions of this Agreement,
 the Closing shall occur no later than twenty-four hours after Bankruptcy Court Approval
 (the “Closing Date”). Time is of the essence.
        6.      Non-Exclusive Limited Trademark License Agreement as to the Warming
                Inventory
        6.1     Serta is the owner of all right, title, and interest in and to the following
 trademarks:
        SERTA
        PERFECT SLEEPER
        SERTAREST
        “Counting Sheep” design
        SERTAPEDIC
        WE MAKE THE WORLD’S BEST MATTRESS (the “Marks”).
        6.2   Buyer desires to acquire a license to use the Marks in connection with sale
 of the Warming Inventory by Buyer.
         6.3     Serta grants Buyer, subject to the terms of this Agreement, a non-exclusive,
 non-transferable, limited license to use the Marks on the Warming Inventory and in
 connection with sale of the Warming Inventory for the Term set forth below, in the
 Territories set forth below and through the Distribution Channels set forth below (the
 “Limited License”).
        6.4     Term. The above license will commence on the Effective Date of this
 Agreement and shall expire on the earlier of (1) sale of all of the Warming Inventory by
 Buyer, or (2) March 21, 2022 (the “Term”). After expiration of the Term, Buyer will have
 one hundred twenty (120) days to liquidate any remaining Warming Inventory consistent
 with the terms of this Agreement.
          6.5     Territories. Buyer may offer the Warming Inventory for sale in the
 territories of the United States.
        6.6      Distribution Channels/Restrictions. Buyer agrees not to directly sell the
 Warming Inventory to the following retail chains: Walmart, Costco, Costco.com, BJs,
 BJs.com, Target, Target.com, Sam’s Club and Samsclub.com ((Collectively with RH and
 PFI Affiliates (defined below), the “Excluded Retailers”)). Also before offering or selling
 any of the Warming Inventory to any of Big Lots, Lowe’s, Kohl’s, Bed Bath & Beyond,

                                                                                           2
Case 20-30706      Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22            Desc Main
                                Document Page 11 of 24



 JCP or Macy’s, Buyer agrees to inform and collaborate with Serta on such sales
 opportunities and seek to secure the best price possible for same, so as not to denigrate the
 Serta brand. Buyer also agrees to work with Serta to sell the Warming Inventory to
 Walmart, as the preferred retailer for distribution, on terms acceptable to Serta.
 Additionally, Buyer agrees not to sell the Warming Inventory to Royal Heritage Home,
 LLC, any of its related entities (“RH”), or any entities related to PFI (“PFI Affiliates”).
 Buyer and Serta agree that the foregoing distribution channel restrictions apply only to
 direct sales of the Warming Inventory to those retailers; provided, however, that Buyer also
 will use reasonable efforts to avoid indirect sales of the Warming Inventory to the retailers
 identified in this paragraph. Buyer shall not distribute, sell, or offer for sale any of the
 Warming Inventory to any of the Excluded Retailers unless mutually agreed to by Serta
 and Buyer in writing. Simultaneous with the closing, Serta will provide Buyer with a letter
 on Serta letterhead authorizing Buyer to sell the Warming Inventory to retailers other than
 the Excluded Retailers.
         6.7     Royalty. In exchange for the above Limited License, Buyer will pay Serta
 at Closing on the Closing Date a flat royalty fee of $40,000 in US Dollars in cash or
 certified funds.
         6.8    Warranty Claims Supply. Buyer will provide 250 sample pieces of the
 assets included in the Warming Inventory, selected by Buyer, to Serta to use to address any
 warranty claims received by Serta (“Sample Pieces”). Buyer will provide the Sample
 Pieces to Serta within twenty (20) days after written request to Buyer for same. Serta will
 pay to have the Samples Pieces picked up and delivered to the destination of their choosing.
        6.9     Obsolete or Defective Product. Buyer will inspect and agrees not to sell
 any defective or obsolete product which is part of the Warming Inventory. Upon
 reasonable notice to Buyer, Serta may also inspect the Warming Inventory.
        7.      Use of Marks
         7.1     Buyer agrees that the Limited License does not constitute a partnership or
 joint venture, and agrees not to use the Marks or the name of Serta other than as provided
 in this Limited License.
        7.2     Buyer agrees that it will not alter, modify, dilute or otherwise misuse the
 Marks, or use the Marks on or in connection with any products or services or in any manner,
 or make any statements or claims, or distribute, sell, or offer for sale the Warming
 Inventory to any customer or in any channel of trade, that would or would be likely to
 damage or demean the name or reputation of the Marks or Serta.
        7.3    Buyer agrees not to use any other trademark, service mark, logo, symbol, or
 devices in combination with the Marks without the prior written consent of Serta.
        7.4     At the direction of Serta, Buyer shall cause to appear in association with the
 Marks such copyright, trademark or other notices as Serta may from time to time designate.
 For example same, includes but is not limited to, requiring Buyer to include Serta’
 copyright, trademark or other notices on any advertisements of the Warming Inventory.


                                                                                            3
Case 20-30706      Doc 47     Filed 09/03/20 Entered 09/03/20 14:45:22              Desc Main
                               Document Page 12 of 24



 8.     Ownership and Protection Rights
        8.1     Buyer recognizes the value of the goodwill associated with the Marks and
 acknowledges that such goodwill belongs exclusively to Serta. Buyer acknowledges the
 exclusive right, title and interest of Serta in and to the Marks, and agrees that it will not
 claim or represent that it owns any right, title or interest in or to any of the Marks.
         8.2      Buyer agrees that its use of the Marks on and in connection with sale of the
 Warming Inventory inures to the benefit of Serta and agrees not to register, attempt to
 register, or attempt to obtain ownership, on its own behalf or through a third party, in any
 jurisdiction, of any of the Marks. Buyer further agrees not to contest Serta’s ownership of
 the Marks.
        9.      Termination of Limited License.
         9.1    The Limited License will terminate immediately, without notice, if any of
 the following occur:
               9.1.1 Either party fails to observe or perform any covenant or obligation
        herein with respect to the Limited License.
                9.1.2 Either party files a petition in bankruptcy or is adjudicated as bankrupt
        or insolvent, or makes an assignment for the benefit of creditors or an arrangement
        pursuant to any bankruptcy law, or if a receiver is appointed for a party or for the
        party’s business.
          9.2 Termination of the Limited License shall not impair any rights of Serta, nor
 shall it relieve Buyer of any of its obligations hereunder or any rights or obligations that
 have accrued prior to termination of this Agreement.
         9.3   Upon termination, Buyer’s right to use the Marks on the Warming Inventory
 shall immediately cease.
         10.     Waiver. No waiver of any term of this Agreement shall be valid unless set
 forth in a writing signed by the party against which the waiver is sought to be enforced.
 No waiver by either party of any breach of or failure of performance under this Agreement
 shall be deemed a continuing waiver or a waiver as to any subsequent or similar breach.
         11.    No Assignment. Neither this Limited License, this Agreement or any right,
 license or privilege granted to Buyer herein shall be assignable, by operation of law or
 otherwise, without Serta’s prior written consent to same.
        12.     Representations of Buyer

       12.1 Financial Status. Buyer has adequate funds to complete the transactions
 contemplated herein without any financing contingency.

         12.2 No Conflict. Neither the execution nor performance of this Agreement will
 violate any contract or other commitment to which Buyer is a party, or by which it is bound,

                                                                                             4
Case 20-30706       Doc 47     Filed 09/03/20 Entered 09/03/20 14:45:22               Desc Main
                                Document Page 13 of 24



 or will be in conflict with, or result in or constitute a breach or default on the part of Buyer
 under any such indenture, contract or other commitment.

         12.3 Compliance with Laws. All consents, approvals and authorizations and
 all other requirements prescribed by any law, rule or regulation which must be obtained
 or satisfied by Buyer and which are necessary for the execution and delivery by Buyer of
 this Agreement and the documents to be executed and delivered by Buyer in connection
 herewith have been obtained and satisfied or shall be obtained and satisfied.

         12.4 As-Is; Where-Is. Buyer acknowledges and agrees that all of the Warming
 Inventory is being purchased by Buyer in “As-Is” and “Where-Is” condition, without
 warranties express or implied. Buyer further acknowledges and agrees that Buyer is
 familiar with Warming Inventory and unconditionally accepts the purchase of the
 Warming Inventory in such “As-Is” and “Where-Is” condition, pursuant to the terms
 herein.

         12.5 Confidentiality.         It is acknowledged by Buyer that all information
 discovered in the course of its due diligence or in the course of its communications with
 Serta related to the Limited License and sell, distribution and marketing of the Warming
 Inventory is in all respects of a confidential nature and Buyer agrees to keep all such
 information confidential and not disclose same to any party without the prior written
 consent of Serta, or if required by court order.

         12.6      Corporate Authority: Buyer represents to Seller that this Agreement, the
 transactions contemplated in this Agreement, and the execution and delivery hereof, have
 been duly authorized by all necessary partnership, corporate or trust proceedings and
 actions, including without limitation the action on the part of the directors, if the party is a
 corporation. Certified copies of such corporate or other resolutions authorizing this
 transaction shall upon request be delivered at the Closing.

        13.     Conditions to Closing

        This Agreement shall be subject to the satisfaction of the following conditions
 ("Closing Conditions"):

       13.1     Bankruptcy Court Approval. By written order (the “Bankruptcy Court
 Order”) the Court shall approve this Agreement and the transactions contemplated herein
 pursuant to §363(b), (f) and (m) of the Bankruptcy Code as a sale to a good faith purchaser
 “free and clear” of all liens, claims and encumbrances and subject to this Agreement.

      13.2     Compliance with Agreement. Buyer shall have otherwise complied with all
 terms and conditions of this Agreement.

      13.3     Bankruptcy Court Approval and Authorization. Notwithstanding any
 provision herein to the contrary, Seller's obligation to sell and Buyer’s obligation to
 purchase the Warming Inventory and Serta’s obligation to agree to the Limited License

                                                                                               5
Case 20-30706       Doc 47     Filed 09/03/20 Entered 09/03/20 14:45:22             Desc Main
                                Document Page 14 of 24



 pursuant to the terms of this Agreement is expressly subject to and contingent upon
 the approval and entry of an Order of the Bankruptcy Court authorizing the sale of the
 Warming Inventory to Buyer subject to this Agreement and free and clear of all liens,
 claims and encumbrances, with such liens, claims and encumbrances attaching instead
 to the cash proceeds of the sale in the order and with such validity and priority as
 existed prior to the sale as provided for by applicable law (the "Bankruptcy Court
 Approval"). In the event that such Bankruptcy Court Approval is not obtained, this
 Agreement shall terminate and shall be null, voided and of no evidentiary effect in any
 proceeding.

       13.4       Governing Law. This Agreement shall be governed and construed by the
 laws of the State of Illinois and/or applicable federal law. The Parties agree that exclusive
 jurisdiction over any legal action arising out of or in connection with this Agreement will
 be in state or federal courts located in Chicago, Illinois, and Buyer hereby consents to such
 jurisdiction and venue; expect claims related to the bankruptcy proceeding shall be brought
 in the U.S. Bankruptcy Court, Western District of North Carolina, Charlotte Division.

       13.5     Entire Agreement. This Agreement contains the entire agreement between
 the Parties with regard to its subject matter and supersedes all prior agreements between
 them pertaining to is subject matter, including, but not limited to the Notice of Intent dated
 August 19, 2020 between Buyer and Seller and the Term Sheet between Buyer and Serta
 dated August 30, 2020. This Agreement may be altered or amended only in a duly executed
 writing.




                                                                                             6
DocuSign Envelope ID: 483FB8CD-3DCB-4D85-8D64-F63DFF153C62
              Case 20-30706         Doc 47      Filed 09/03/20 Entered 09/03/20 14:45:22   Desc Main
                                                 Document Page 15 of 24



                Executed this 2nd day of September, 2020.

                Buyer:

                R & M Group, LLC

                By_______________________
                Its________________________

                Serta:

                Serta, Inc.

                By_______________________
                Its________________________
                     EVP, Chief Marketing Officer




                                                                                                 7
Case 20-30706   Doc 47   Filed 09/03/20 Entered 09/03/20 14:45:22   Desc Main
                          Document Page 16 of 24
Case 20-30706   Doc 47   Filed 09/03/20 Entered 09/03/20 14:45:22   Desc Main
                          Document Page 17 of 24



                                 EXHIBIT A

                         WARMING INVENTORY LIST




                                                                          8
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         4 of 18
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         5 of 19
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         6 of 20
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         7 of 21
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         8 of 22
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                          Entered 08/20/20
                                                   09/03/20 15:34:16
                                                            14:45:22 Desc
                                                                     Desc Main
                                                                          Exhibit
                          Document
                                C Page  Page
                                         9 of 23
                                              10 of 24
Case
 Case20-30706
       20-30706 Doc
                 Doc24-3
                      47 Filed
                         Filed 08/20/20
                               09/03/20 Entered
                                         Entered 08/20/20
                                                  09/03/20 15:34:16
                                                           14:45:22 Desc
                                                                    Desc Main
                                                                         Exhibit
                          Document
                               C PagePage
                                        10 of24
                                              10of 24
